DETAILED ACTION
	This Office action is responsive to communication received 09/07/2021 – Application papers received; 12/21/2021 – Preliminary Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/523,817 07/26/2019 PAT 11110329 which is a CON of 16/027,126 07/03/2018 PAT 10406411 which is a CON of 15/018,295 02/08/2016 PAT 10039962 which is a CON of 14/695,389 04/24/2015 PAT 9272374 which is a CON of 13/759,864 02/05/2013 PAT 9015918 which is a DIV of 13/440,218 04/05/2012 PAT 8382608
which is a CON of 13/045,178 03/10/2011 PAT 8172698 which is a CON of 12/263,241 10/31/2008 PAT 7927230.
Drawings
The drawings were received on 09/07/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 have been canceled, as directed.
	Claims 21-37 remain pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 21, lines 10-11, the language “the at least one insert comprises concave portions; the single groove comprises concave sides” (emphasis added) is vague. With respect to what plane or axis or orientation is the concave nature of the insert portions being viewed from or interpreted from?  Likewise, how is the concave nature of the single groove being discerned?  Is the convexity and concavity being viewed from above the strike face, or in a cross-section taken through the strike plate and viewed in a longitudinal direction, or perpendicular to an axis intersecting the groove and/or the insert, or in some other orientation or direction?
As to claims 22 and 24-28, these claims share the indefiniteness of claim 21.
As to claim 23, line 2, the location or orientation of the upper portion should be clarified in order to better understand the arrangement among the strike face, the channels, the grooves and the inserts.  For example, is the upper portion of the insert located adjacent to a top surface of the strike face? 
As to claim 29, line 12, the location or orientation of the upper portion and the lower portion should be clarified in order to better understand the arrangement among the strike face, the channels, the grooves and the inserts.  For example, is the upper portion of the insert located closer to a top surface of the strike face than the lower portion? 
As to claims 30-37, these claims share the indefiniteness of claim 29. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of USPN 7,927,230 in view of Mann (US PUBS 2005/0043113) and Long (USPN 4,858,929). 
On one hand, the claimed device of the ‘230 patent is similar to the instant claims in that the claims of the ‘230 patent require at least one insert located within at least one of a plurality of channels.  The claimed invention of the ‘230 patent further requires a first material for the strike face as well as a second material for the insert.  On the other hand, the claimed device of the ‘230 patent differs from the instant claims in that the claimed invention of the ‘230 patent lacks a recitation of “the at least one insert comprises concave portions; the single groove comprises concave sides”.   The patent to Mann is cited to show the commonness of provided a convex arrangement for the grooves (i.e., FIG. 6), when viewed from a top view of the strike face, while the cross-section of the face grooves in FIGS. 7A, 7B shows a generally concave configuration for the groove when viewed from one end.  Long is cited to further exemplify the notion that a concave groove profile, when viewed in a cross-sectional view from one end may generally form a concave design, with the walls of the groove being straight or slightly curved (i.e., FIG. 21).  Although the claims of the ‘230 patent do not expressly detail concave sides for the grooves, the claims of the ‘230 patent do recite a radius as part of an exterior edge of the groove and thus are deemed to provide for a slight roundness or overall concavity in the sides of the grooves.  Here, each of Mann and Long extol the benefits of groove configurations in the ability to effectively channel water from the striking surface and desirably altering the spin characteristics of the strike face.  See col. 2, lines 47-65 and col. 3, lines 26-32 in Long.  See paragraph [0015] in Mann.  In view of the teachings in Mann and Long, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to have modified the claimed invention of the ‘230 patent to include “the at least one insert comprises concave portions; the single groove comprises concave sides”, in order to control the ability of the strike face to disperse water build-up and to alter the spin characteristics of the strike face.  Here, the concave sides of the grooves as well as the convex configuration of the insert are deemed to be obvious changes in shape over the grooves and insert arrangements of the ’230 patent.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).   As to claim 22, at least claims 7 and 8 of the ‘230 patent require that the groove is symmetrical about a first axis.  As to claims 23-25, the claimed invention of the ‘230 patent provides for the diverse material characteristics of a harder first material for the strike face and a softer material for the groove inserts, with the material of the insert wearing faster than the material of the strike face.  See claims 1, 4 and 15 of the ‘230 patent. That the edges of the insert become sharper (claim 25) is considered to be a trait resulting from the use of the softer material for the insert.   As to claim 28, the ‘230 patent provides for adhesive (i.e., see claim 16 of the ‘230 patent). 
Claims 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of USPN 7,927,230 in view of Mann (US PUBS 2005/0043113) and Long (USPN 4,858,929) and also in view of Franklin (USPN 7,717,801, filed 05/19/2008).   Although the claimed invention of the ‘230 patent does not explicitly recite the material makeup for the first material and the second material, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to select suitable materials for each of the strike face and the groove insert and based on the fact that metallic materials for the strike face and polymeric materials for a groove insert are known in the golf club head art.  See col. 4, lines 1-15; col. 5, line 67 through col. 6, line 26 in Franklin.  Here, Franklin acknowledges the use of a harder material (i.e., a first material) for the strike face and a softer material (i.e., a second material) for the groove inserts.  Moreover, the selection of a known material by the skilled artisan to take advantage of the properties of the known material has been determined to be obvious.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). 

Claims 21-25 and 29-33, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of USPN 8,172,698 in view of Mann (US PUBS 2005/0043113) and Long (USPN 4,858,929). 
On one hand, the claimed device of the ‘698 patent is similar to the instant claims in that the claims of the ‘698 patent require at least one insert located within at least one of a plurality of channels.  The claimed invention of the ‘698 patent further requires a first material for the strike face as well as a second material for the insert.  On the other hand, the claimed device of the ‘698 patent differs from the instant claims in that the claimed invention of the ‘698 patent lacks a recitation of “the at least one insert comprises concave portions; the single groove comprises concave sides”.   The patent to Mann is cited to show the commonness of provided a convex arrangement for the grooves (i.e., FIG. 6), when viewed from a top view of the strike face, while the cross-section of the face grooves in FIGS. 7A, 7B shows a generally concave configuration for the groove when viewed from one end.  Long is cited to further exemplify the notion that a concave groove profile, when viewed in a cross-sectional view from one end may generally form a concave design, with the walls of the groove being straight or slightly curved (i.e., FIG. 21).  Although the claims of the ‘698 patent do not expressly detail concave sides for the grooves, the claims of the ‘698 patent do recite a radius as part of an exterior edge of the groove and thus are deemed to provide for a slight roundness or overall concavity in the sides of the grooves.  Here, each of Mann and Long extol the benefits of groove configurations in the ability to effectively channel water from the striking surface and desirably altering the spin characteristics of the strike face.  See col. 2, lines 47-65 and col. 3, lines 26-32 in Long.  See paragraph [0015] in Mann.  In view of the teachings in Mann and Long, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to have modified the claimed invention of the ‘698 patent to include “the at least one insert comprises concave portions; the single groove comprises concave sides”, in order to control the ability of the strike face to disperse water build-up and to alter the spin characteristics of the strike face.  Here, the concave sides of the grooves as well as the convex configuration of the insert are deemed to be obvious changes in shape over the grooves and insert arrangements of the ’698 patent.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).   As to claims 23-25, the claimed invention of the ‘698 patent provides for the diverse material characteristics of a harder first material for the strike face and a softer material for the groove inserts, with the material of the insert wearing faster than the material of the strike face.  See claims 1, 2, 10 and 15 of the ‘698 patent. That the edges of the insert become sharper (claim 25) is considered to be a trait resulting from the use of the softer material for the insert.   As to claims 28 and 37, the ‘698 patent provides for adhesive (i.e., see claim 17 of the ‘698 patent).  As to claims 31-33 and 36, the ‘698 patent requires first, second and third materials.  Although the ‘698 patent does not distinguish between an upper portion and a lower portion for the insert, such is merely related to the orientation of the insert with respect to a reference plane or axis.  The first part and the second part of the at least one insert of the ‘698 patent may clearly serve as an upper portion and a lower portion, respectively. 
/
/
Claims 26-27 and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of USPN 8,172,698 in view of Mann (US PUBS 2005/0043113) and Long (USPN 4,858,929) and also in view of Franklin (USPN 7,717,801, filed 05/19/2008).   Although the claimed invention of the ‘698 patent does not explicitly recite the material makeup for the first material and the second material, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to select suitable materials for each of the strike face and the groove insert and based on the fact that metallic materials for the strike face and polymeric materials for a groove insert are known in the golf club head art.  See col. 4, lines 1-15; col. 5, line 67 through col. 6, line 26 in Franklin.  Here, Franklin acknowledges the use of a harder material (i.e., a first material) for the strike face and a softer material (i.e., a second material) for the groove inserts.  Moreover, the selection of a known material by the skilled artisan to take advantage of the properties of the known material has been determined to be obvious.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). 

Claims 21-25 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 8,382,608 in view of Mann (US PUBS 2005/0043113) and Long (USPN 4,858,929). 
On one hand, the claimed device of the ‘608 patent is similar to the instant claims in that the claims of the ‘698 patent require at least one insert located within at least one of a plurality of channels.  The claimed invention of the ‘608 patent further requires a first material for the strike face as well as a second material for the insert.  On the other hand, the claimed device of the ‘608 patent differs from the instant claims in that the claimed invention of the ‘608 patent lacks a recitation of “the at least one insert comprises concave portions; the single groove comprises concave sides”.   The patent to Mann is cited to show the commonness of provided a convex arrangement for the grooves (i.e., FIG. 6), when viewed from a top view of the strike face, while the cross-section of the face grooves in FIGS. 7A, 7B shows a generally concave configuration for the groove when viewed from one end.  Long is cited to further exemplify the notion that a concave groove profile, when viewed in a cross-sectional view from one end may generally form a concave design, with the walls of the groove being straight or slightly curved (i.e., FIG. 21).  Although the claims of the ‘608 patent do not expressly detail concave sides for the grooves, the claims of the ‘608 patent do recite a radius as part of an exterior edge of the groove and thus are deemed to provide for a slight roundness or overall concavity in the sides of the grooves.  Here, each of Mann and Long extol the benefits of groove configurations in the ability to effectively channel water from the striking surface and desirably altering the spin characteristics of the strike face.  See col. 2, lines 47-65 and col. 3, lines 26-32 in Long.  See paragraph [0015] in Mann.  In view of the teachings in Mann and Long, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to have modified the claimed invention of the ‘608 patent to include “the at least one insert comprises concave portions; the single groove comprises concave sides”, in order to control the ability of the strike face to disperse water build-up and to alter the spin characteristics of the strike face.  Here, the concave sides of the grooves as well as the convex configuration of the insert are deemed to be obvious changes in shape over the grooves and insert arrangements of the ’608 patent.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).   As to claims 23-25, the claimed invention of the ‘608 patent provides for the diverse material characteristics of a harder first material for the strike face and a softer material for the groove inserts, with the material of the insert wearing faster than the material of the strike face.  See claims 1, 4, 13, 14 and 20 of the ‘608 patent. That the edges of the insert become sharper (claim 25) is considered to be a trait resulting from the use of the softer material for the insert.   As to claim 28, the ‘608 patent provides for adhesive (i.e., see claim 6 of the ‘608 patent). 
Claims 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 8,382,608 in view of Mann (US PUBS 2005/0043113) and Long (USPN 4,858,929) and also in view of Franklin (USPN 7,717,801, filed 05/19/2008).   Although the claimed invention of the ‘608 patent does not explicitly recite the material makeup for the first material and the second material, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to select suitable materials for each of the strike face and the groove insert and based on the fact that metallic materials for the strike face and polymeric materials for a groove insert are known in the golf club head art.  See col. 4, lines 1-15; col. 5, line 67 through col. 6, line 26 in Franklin.  Here, Franklin acknowledges the use of a harder material (i.e., a first material) for the strike face and a softer material (i.e., a second material) for the groove inserts.  Moreover, the selection of a known material by the skilled artisan to take advantage of the properties of the known material has been determined to be obvious.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). 
Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,039,962 in view of Mann (US PUBS 2005/0043113) and Long (USPN 4,858,929). 
On one hand, the claimed device of the ‘962 patent is similar to the instant claims in that the claims of the ‘962 patent require at least one insert located within at least one of a plurality of channels.  On the other hand, the claimed device of the ‘962 patent differs from the instant claims in that the claimed invention of the ‘962 patent lacks a recitation of “the at least one insert comprises concave portions; the single groove comprises concave sides”.   The patent to Mann is cited to show the commonness of provided a convex arrangement for the grooves (i.e., FIG. 6), when viewed from a top view of the strike face, while the cross-section of the face grooves in FIGS. 7A, 7B shows a generally concave configuration for the groove when viewed from one end.  Long is cited to further exemplify the notion that a concave groove profile, when viewed in a cross-sectional view from one end may generally form a concave design, with the walls of the groove being straight or slightly curved (i.e., FIG. 21).  Although the claims of the ‘962 patent do not expressly detail concave sides for the grooves, the claims of the ‘962 patent do recite a radius as part of an exterior edge of the groove and thus are deemed to provide for a slight roundness or overall concavity in the sides of the grooves.  Here, each of Mann and Long extol the benefits of groove configurations in the ability to effectively channel water from the striking surface and desirably altering the spin characteristics of the strike face.  See col. 2, lines 47-65 and col. 3, lines 26-32 in Long.  See paragraph [0015] in Mann.  In view of the teachings in Mann and Long, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to have modified the claimed invention of the ‘962 patent to include “the at least one insert comprises concave portions; the single groove comprises concave sides”, in order to control the ability of the strike face to disperse water build-up and to alter the spin characteristics of the strike face.  Here, the concave sides of the grooves as well as the convex configuration of the insert are deemed to be obvious changes in shape over the grooves and insert arrangements of the ’962 patent.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).   

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of USPN 9,272,374 in view of Mann (US PUBS 2005/0043113) and Long (USPN 4,858,929). 
On one hand, the claimed device of the ‘374 patent is similar to the instant claims in that the claims of the ‘374 patent require at least one insert located within at least one of a plurality of channels.  On the other hand, the claimed device of the ‘374 patent differs from the instant claims in that the claimed invention of the ‘374 patent lacks a recitation of “the at least one insert comprises concave portions; the single groove comprises concave sides”.   The patent to Mann is cited to show the commonness of provided a convex arrangement for the grooves (i.e., FIG. 6), when viewed from a top view of the strike face, while the cross-section of the face grooves in FIGS. 7A, 7B shows a generally concave configuration for the groove when viewed from one end.  Long is cited to further exemplify the notion that a concave groove profile, when viewed in a cross-sectional view from one end may generally form a concave design, with the walls of the groove being straight or slightly curved (i.e., FIG. 21).  Although the claims of the ‘374 patent do not expressly detail concave sides for the grooves, the claims of the ‘374 patent do recite a radius as part of an exterior edge of the groove and thus are deemed to provide for a slight roundness or overall concavity in the sides of the grooves.  Here, each of Mann and Long extol the benefits of groove configurations in the ability to effectively channel water from the striking surface and desirably altering the spin characteristics of the strike face.  See col. 2, lines 47-65 and col. 3, lines 26-32 in Long.  See paragraph [0015] in Mann.  In view of the teachings in Mann and Long, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to have modified the claimed invention of the ‘374 patent to include “the at least one insert comprises concave portions; the single groove comprises concave sides”, in order to control the ability of the strike face to disperse water build-up and to alter the spin characteristics of the strike face.  Here, the concave sides of the grooves as well as the convex configuration of the insert are deemed to be obvious changes in shape over the grooves and insert arrangements of the ’374 patent.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).   
Observations on Obviousness-Type Double Patenting
	Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in the patent listed herein below.  While no double patenting rejections based on the patent listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the patent listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case.   It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the patent identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers.  The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the patent listed here conflict, or do not conflict, with the claims of the instant application. 
USPNs:	11110329; 10406411; and 9015918


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin (USPN 7717801) in view of Mann (US PUBS 2005/0043113) and Long (USPN 4,858,929). 
As to claim 21, Franklin shows a golf club head (100) comprising: a body (102) having a strike face (104) with a plurality of channels (i.e., FIGS. 1A, 2A, 2C); wherein the strike face (104) comprises a first material (i.e., col. 5, line 67 through col. 6, line 4); wherein the channels are formed within the first material such that each channel is separated from other channels by the first material; and at least one insert (104b, 204b) located within at least one of the channels; wherein the at least one of the channels comprises a single groove; the at least one insert forms at least a portion of the single groove (i.e., FIGS. 2C and 4 show that the groove is formed partly by the face material and partly by the material of the insert. 
Franklin differs from the claimed invention in that Franklin does not explicitly show that “the at least one insert comprises convex portions; the single groove comprises concave sides”. The patent to Mann is cited to show the commonness of provided a convex arrangement for the grooves (i.e., FIG. 6), when viewed from a top view of the strike face, while the cross-section of the face grooves in FIGS. 7A, 7B shows a generally concave configuration for the groove when viewed from one end.  Long is cited to further exemplify the notion that a concave groove profile, when viewed in a cross-sectional view from one end may generally form a concave design, with the walls of the groove being straight or slightly curved (i.e., FIG. 21).  Here, each of Mann and Long extol the benefits of groove configurations in the ability to effectively channel water from the striking surface and desirably altering the spin characteristics of the strike face.  See col. 2, lines 47-65 and col. 3, lines 26-32 in Long.  See paragraph [0015] in Mann.  In view of the teachings in Mann and Long, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to have modified the device in Franklin to include “the at least one insert comprises concave portions; the single groove comprises concave sides”, in order to control the ability of the strike face to disperse water build-up and to alter the spin characteristics of the strike face.  Here, the concave sides of the grooves as well as the convex configuration of the insert are deemed to be obvious changes in shape over the grooves and insert arrangements of the Franklin device.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
As to claim 22, Franklin states that the number, size and arrangement of the openings in the strike face may be customized to affect ball spin and distribution of club head weight.  See col. 2, lines 41-50 and col. 4,line 28 through col. 5, line 24.  A symmetrical arrangement of the grooves would have been an obvious design choice for providing more uniform spin characteristics across the strike face upon impact with a golf ball.  
As to claims 23-24, Franklin uses a polymer material for the material of the insert and thus the second material that makes up a portion if not all of the insert (i.e., col. 6, lines 9-26).  Note that Franklin discloses that the polymeric material is distinguished as being softer than the remaining head material and thus inherently wears faster that the metal material used as an example for the strike face.  That the edges of the insert become sharper is considered to be a trait resulting from the use of the softer material for the insert.  
As to claims 26-27, Franklin does note the incorporation of metals and metal alloys for the strike face (i.e., metals or metal alloys for the “first material”) as well as polymeric materials for the insert (i.e., polymeric materials for the “second material”). For at least claim 27, note that Franklin’s use of polymeric material satisfies the claim requirement for plastic material for the second material.  Nonetheless, even if one were to argue that the exact, claimed first and second materials are not disclosed by Franklin, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to select suitable materials for each of the strike face and the groove insert.  Here, Franklin already acknowledges the use of a harder material (i.e., a first material) for the strike face and a softer material (i.e., a second material) for the groove inserts.  Moreover, the selection of a known material by the skilled artisan to take advantage of the properties of the known material has been determined to be obvious.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin (USPN 7717801) in view of Mann (US PUBS 2005/0043113) and Long (USPN 4,858,929) and also in view of Wallans (US PUBS 2008/0207351).  Although Franklin, as modified by Mann and Long, does not explicitly disclose adhesive, the teaching reference to Wallans shows it to be old in the golf club head art to hold an insert within an opening within the strike face using adhesive material, wherein the strike face material is diverse from the insert material.  See paragraph [0034] in Wallans.  With the teaching in Wallans, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Franklin by taking advantage of an adhesive to secure the insert material within the strike face openings, as this would have been an obvious way of securing a pre-formed insert, for example, as opposed to an insert that is formed through a molding operation.  
/
/
/
/
/
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 22C, 23 in Snyder;
Fig. 4 in Bryant;
Fig. 4A in Grace;
Fig. 15 in Mendrella;
Fig. 2 in Okumoto;
Fig. 3C in Viste. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711